Citation Nr: 0302680	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1942 to April 
1945.

Service connection is also in effect for psychoneurosis, 
anxiety state with conversion hysteria.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

The veteran initially checked on his Substantive Appeal (a VA 
Form 9) dated in December 2001, that he wanted to have a 
hearing before the Board in Washington.  A hearing was 
scheduled for April 2003 and the veteran was so informed.

In correspondence from the veteran's representative dated and 
received in January 2003, the veteran asked that his case be 
returned to the RO so that he could have a local hearing 
there at the RO before a Hearing Officer or before a Member 
of the Board at a Travel Board hearing.

Accordingly, the case is remanded for the following:

The RO should clarify with the veteran 
whether he wishes a local hearing at the 
RO before a Hearing Officer or a Travel 
Board hearing at the RO before a Member 
of the Board and schedule a hearing 
accordingly.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



